Title: To James Madison from William G. Hubbel, 18 June 1801
From: Hubbel, William G.
To: Madison, James


Sir,
Hudson. June 18th. 1801.
I have a Brother by the name of Ephraim Hubbel on board of the British Frigate Juno, stationed I suppose at Port Royal, Jamaica, where he has been upwards of four years. He has repeatedly wrote me from thence, informing me he was impressed by the British and requesting me to forward him such Documents as would prove him to be an American Citizen, accordingly I procured all the necessary proof of his nativity and Citizenship and sent them to Mr. William Savage American Agent resident at Kingston, who acknowledged the receipt of the same, and that he had presented the said papers to Lord Hugh Seymour, who represented that my Brother when in England applied to the Lords of the Admiralty for a discharge, when on investigating the business it appeared that he had entered and received the Kings bounty, upon which I wrote Mr. Savage that I very much doubted my Brothers having entered or received the Bounty, because he had uniformly wrote me that If I could only send him sufficient proof of his Citizenship he could immediately obtain his Discharge—in answer to which Mr. Savage informs me it can answer no end to make another application to His Lordship as he took much pains to investigate the business and found my Brother had received the Bounty, and therefore was determined to detain him. My Brother has since wrote me that Mr. Savage had informed him of the application he had made to Lord H. Seymour for his Discharge and the representation of his Lordship—he (my Brother) also declares to me that he never did enter or receive the Bounty, since which I have written to Mr. Savage to be so obliging as to make one more application for his Discharge, an answer to which I yesterday received. He writes me that Lord H. Seymour will not Discharge my Brother, because it appeared to the Lords of the Admiralty he had received the Kings Bounty, and that therefore was he again to repeat the application, his Lordship would conceive he meant to insult him. He says the only mode he can recommend, is to get the Secretary of State to get the British Envoy to solicit his discharge, which if attended to he thinks will be successful. I have therefore made bold to address your honor on the Subject, & earnestly request your interest and interposition in behalf of my Brother. I will thank you for your opinion of the mode of proceeding recommended by Mr. Savage. I am, Sir, with due respect Your Obt. H. Servant,
Wm. G. Hubbel.
P. S. The necessary documents to prove the Citizenship of my Brother are now in the Hands of Mr. Savage.
 

   
   Tr (CSmH); Tr (DNA: RG 59, IM, vol. 5). Sent as enclosure in JM to Rufus King, 28 July 1801.



   
   Hubbel wrote JM again on 15 Oct. 1801, enclosing Savage’s letters to him of 23 Aug. 1800, 18 Nov. 1800, and 16 Apr. 1801. Hubbel entreated JM to issue a direct order to Savage for intervention on his brother’s behalf. “It is extremely hard that my Brother should be unlawfully detained … when nothing more is wanted … but a little exertion on the part of the Agent at Kingston” (DNA: RG 59, Letters Received regarding Impressed Seamen, box 5).


